PER CURIAM.
The petitioner Benjamin Cohen has filed his petition before the Board of Governors of The Florida Bar seeking reinstatement to the practice of law.1 The Board of Governors, having duly investigated the matter in accordance with the procedures prescribed by the integration rule, certified to this Court that in their judgment the said petitioner has fully rehabilitated himself and is entitled to be reinstated as an attorney at law entitled to practice in all the courts of this State. Upon consideration of said report and recommendation it is
Ordered, adjudged and decreed that the said Benjamin Cohen be and he is hereby *562reinstated to membership in good standing in The Florida Bar. As a condition precedent to membership, current dues shall, as in other cases, be remitted to the Florida Bar by the petitioner.
It is so ordered.
THOMAS, Acting C. J., ROBERTS, DREW, THORNAL and ERVIN, JJ., concur.

. For a previous history of this case m this Court see The Florida Bar v. Cohen, 193 So.2d 435 (Fla.1967), The Florida Bar v. Cohen, 201 So.2d 451 (Fla.1967), The Florida Bar v. Cohen, 207 So.2d 276 (Fla.1968).